DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-15 and 21-26 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…etching an opening in the dielectric layer; forming a bottom electrode within the opening, the bottom electrode comprising a barrier layer; forming a phase-change material (PCM) layer within the opening and on the bottom electrode, wherein a top surface of the PCM layer is level with or below the top surface of the dielectric layer, wherein sidewalls of the PCM layer are free of the barrier layer; and forming a top electrode on the PCM layer.”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 9 is that the prior art does not disclose or suggest the claimed limitations “…forming a second conductive feature in the opening, comprising filling the opening with a conductive material; performing a first etch back process to recess the second conductive feature in the opening; depositing a phase-change material (PCM) in the opening and over the second conductive feature; performing a second etch back process to remove upper portions of the PCM...”, in combination with the rest of the limitations of claim 9.  
“…wherein the bottom electrode is electrically connected to the metallization layer, wherein a top surface of the bottom electrode is below a top surface of the IMD layer; forming a phase-change material (PCM) layer on the bottom electrode and within the IMD layer, wherein a top surface of the PCM layer is below the top surface of the IMD layer...”, in combination with the rest of the limitations of claim 21.  
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, included in the PTO-892 Notice of Cited References. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mounir S Amer/Primary Examiner, Art Unit 2894